                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA

 IN RE PADCO ENERGY SERVICES,                                    16-51380
 LLC, Debtor



 CASE ENERGY SERVICES, LLC                                       CIVIL ACTION
 VERSUS                                                          NO: 17-884
 PADCO PRESSURE CONTROL                                          SECTION: "S" (2)



 CASE ENERGY SERVICES, LLC                                       CIVIL ACTION
 VERSUS                                                          NO: 17-885
 PADCO ENERGY SERVICES                                           SECTION: "S" (2)


                                           OPINION

       Defendant-appellant, Case Energy Services, L.L.C. ("Case") appeals the June 27, 2017

ruling of the bankruptcy court denying its motions to dismiss the claims brought against it by

Padco Energy Services, L.L.C., and Padco Pressure Control, L.L.C. and denying its Motion to

Transfer to Another Division, in two adversary proceedings, 17-5006 and 17-5007.1 For the

reasons that follow, the ruling of the Bankuptcy Court is AFFIRMED.

                                       BACKGROUND

       This matter involves two distinct but related companies, Padco Energy Services, L.L.C.

("Energy"), and Padco Pressure Control ("Pressure"). Pressure, an affiliate of Energy, was


       1
         Due to a judicial vacancy in the Western District of Louisiana, these matters were
reassigned to the undersigned on July 26, 2018. Civil Action 17-884, Rec. Doc. 19; Civil Action
17-885, Rec. Docs. 26 & 27.

                                                1
formed in April 2015, with members Jason Farnell (40% ownership) and Michael Carr (60%

ownership). Farnell was to run the day to day operations of the company, due to his previous

experience with the “flowback” process.

       Pressure and Energy (hereinafter, collectively sometimes "Padco" or "debtors") allege

that from time to time between April 30, 2014 and September 24, 2015, Pressure (but not

Energy) purchased materials from Case. In November of 2015, Carr was informed of a

potentially suspicious relationship between Case and Farnell. The month before, Carr had hired

employees to conduct a review of all Pressure invoices and financial statements. This review

revealed numerous discrepancies, including duplicated serial numbers on equipment purchased

from Case, double billing, billing for inventory that was never received, and billing statements

that did not match the signed invoices for products received – all from Case.

       Pressure and Energy further allege that in response to inquiries to Case regarding the

discrepancies in invoices and serial numbers, Pressure was given altered invoices, with different

serial numbers. However, many of the new serial numbers did not match up with inventory.

Notwithstanding these discrepancies, Case issued written demand upon Pressure and Energy for

the sum of $1,236,122.69. However, based upon the review of the invoices, Pressure and Energy

allege that Case over-billed Pressure by $522,769.69. They further allege that of the $713,353.00

that should have been billed, Case has been paid $805,987.75, representing an overpayment by

Pressure of $92,634.75, which Pressure seeks to have returned.

       Beginning on May 4, 2016, Case filed liens against both Pressure and Energy (and

others), on thirty-six oil and gas wells in various parishes in Louisiana and counties in eastern

Texas, each in the amount of $1,200,000.00, for sums allegedly due it by Pressure. Case claimed


                                                 2
that a privilege was established pursuant to La. R.S. 4861, et seq., by virtue of movables which it

had sold to an operator or contractor or delivered to a well-site.

       In contrast, Pressure and Energy allege that the last materials purchase from Case was on

September 24, 2015, the purchase was by Pressure, not Energy, and that the liens, not recorded

until May 4, 2016 were untimely. Pressure and Energy further allege that the liens were also

levied against numerous wells to which Energy never delivered any equipment purchased from

Case, and that the liens are therefore invalid and without effect. Pressure and Energy also

contend that the liens are invalid because they are not limited to actual work performed on each

well, and each lien is for an identical amount of $1.2 million; no lien is allowed for equipment

sold if the equipment is merely used on a well and not “consumed” by the well; and in this case,

all of the alleged equipment was never “consumed” by or delivered to the liened well by Energy

or Pressure, but will presumably last for many years; and the liens contain no allocation of which

Pressure equipment was used on which well.

       On June 14, 2016, Case filed a petition in the 26th Judicial District Court for the Parish

of Bossier against the debtors and other defendants for alleged amounts owed for equipment sold

to debtors, as well as alter ego claims and recognition of the liens (the "state court suit"). On

October 4, 2016, Energy and Pressure filed for relief under Chapter 11 of the Bankruptcy Code

in the Western District of Louisiana, Lafayette Division.

       On July 12, 2017, Pressure and Energy each filed adversary proceedings, alleging that

Case and Farnell engaged in systematic and ongoing fraudulent business practices in an effort to

defraud Pressure. The suits further allege that the liens were wrongfully filed, causing damages

due to loss of customers, business, and relationships. Energy and Pressure seek, inter alia,


                                                  3
dissolution of all liens wrongfully filed by Case, and damages and attorneys' fees under the

Louisiana Unfair Trade Practices Act, La. R.s. 51:1401, et seq. ("LUTPA").

       In response, Case filed its motion to dismiss, arguing that the bankruptcy court lacked

jurisdiction, that Energy and Pressure lack standing to challenge the liens, and that plaintiff has

failed to state a claim under LUTPA or any other viable theory of recovery for damages resulting

from the filing of the liens, nor are they entitled to attorney's fees. Case also moved for an intra-

district transfer from Lafayette to Shreveport, and for a more definite statement of the fraud

claims. The Bankruptcy Court denied all the relief requested, except that it ordered that the fraud

claims be re-pleaded with more specificity. The instant timely appeal followed. Finding that the

Bankruptcy Court did not err, the court affirms its ruling.

                                    STANDARD OF REVIEW

       District courts of the United States have jurisdiction to hear appeals from orders of the

bankruptcy court. See 28 U.S.C. § 158(a). “[C]onclusions of law are reviewed de novo, findings

of fact are reviewed for clear error, and mixed questions of fact and law are reviewed de novo.”

In re Nat'l Gypsum Co., 208 F.3d 498, 504 (5th Cir. 2000).

                                           DISCUSSION

       The hearing of this matter was held on June 27, 2017, after which the bankruptcy court

issued its oral order and reasons from the bench. The bankruptcy court: (1) denied Case's motion

to dismiss for lack of subject matter jurisdiction; (2) denied Case's Federal Rule 12(b)(1) motion

to dismiss for lack of standing; (3) denied Case's Federal Rule 12(b)(6) motion to dismiss

Padco's LUTPA claims and for attorneys' fees; and (4) denied Case's motion for intra-district

transfer pursuant to 28 U.S.C. §1404(b).


                                                  4
1.      Jurisdiction

        Case contends that the bankruptcy court lacked jurisdiction over these adversary

proceedings because debtors seek dissolution of liens on property which is not owned nor

operated by debtors, and thus it is not part of the bankruptcy estate.

        Title 28 U.S.C. § 1334(b) provides that “the district courts shall have original but not

exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related to

cases under title 11.” The district courts may, in turn, refer “any or all proceedings arising under

title 11 or arising in or related to a case under title 11. . . to the bankruptcy judges for the

district.” 28 U.S.C. § 157(a).

        The bankruptcy court denied Case's motion to dismiss for lack of subject matter

jurisdiction, based on its finding that even if the liened wells were not part of the bankruptcy

estate, resolution of the dispute alleged in the adversary proceedings could affect the bankruptcy

estate. The bankruptcy court also noted that the debtors' causes of action were part of the estate.

This court agrees.

        As noted by the Fifth Circuit Court of Appeals, "[t] he scope of property rights and

interests included in a bankruptcy estate is very broad: The conditional, future, speculative, or

equitable nature of an interest does not prevent it from being property of the bankruptcy estate."

Matter of Kemp, 52 F.3d 546, 550 (5th Cir.1995); see also, In re Jazzland, Inc., 322 B.R. 610,

615 (E.D. La. 2005), aff'd, 161 F. App'x 436 (5th Cir. 2006). An adversary proceeding falls

within the court's “related to” jurisdiction if “the outcome of that proceeding could conceivably

have any effect on the estate being administered in bankruptcy.” In re Wood, 825 F.2d 90, 93

(5th Cir.1987). Applying this test to the present case, the adversary complaints are sufficiently


                                                    5
related to the pending bankruptcy to allow the district court to exercise jurisdiction under section

1334.

        As the bankruptcy court observed, Pressure and Energy's adversary complaints allege

that when Case filed the liens, the owners/operators of those wells immediately began escrowing

money that otherwise would have been paid to Pressure, thus constricting its cash flow and

causing damages. Pressure's complaint also seeks a return of overpayments made to Case.

Finally, debtors' causes of action are part of the bankruptcy estate. Thus, at a minimum, the

bankruptcy court possesses "related to" jurisdiction because adjudication of the claims in the

adversary proceedings could conceivably affect Energy and Pressure's bankruptcy estates.

2.      Standing

        Case also appeals that portion of the bankruptcy court's ruling denying its motion to

dismiss debtors' claims for wrongful liens against Case pursuant to 12(b)(1). "Motions filed

under Rule 12(b)(1) of the Federal Rules of Civil Procedure allow a party to challenge the

subject matter jurisdiction of the district court to hear a case.” Ramming v. United States, 281

F.3d 158, 161 (5th Cir. 2001). “Lack of subject matter jurisdiction may be found in any one of

three instances: (1) the complaint alone; (2) the complaint supplemented by undisputed facts

evidenced in the record; or (3) the complaint supplemented by undisputed facts plus the court's

resolution of disputed facts." Id. In a 12(b)(1) motion, the party asserting jurisdiction bears the

burden of proof that jurisdiction does in fact exists. Id.

        In making their wrongful lien claim, debtors argued that Case's improper filing of

multiple liens on multiple wells across North Louisiana and East Texas resulted in a depletion of

operating capital and revenue, and thus was a partial cause of the bankruptcy filings. Case


                                                   6
argued that debtors had no standing to bring a wrongful lien claim, because they did not own the

liened wells. The bankruptcy court found that ownership of the liened wells was not a

prerequisite for standing to bring a wrongful lien claim. In so finding, it pointed to P & A Well

Serv. Inc. v. Blackie's Power Swivels Inc., 507 So. 2d 280, 281 (La. App. 3rd Cir.), writ denied,

513 So. 2d 288 (La. 1987).

       In that case, Blackie's leased an oil field drilling tool called a power swivel to Fishing

Tool for $400 per day. Fishing Tool then rented the power swivel to P&A, a well contractor, for

use in its workover operation. P&A used the swivel only two days, returned it to Fishing Tool,

and paid the agreed upon rental. However, Fishing Tool did not return the swivel to Blackie's for

almost two and half months, incurring a $29,930 bill for the power swivel rented to it and

purportedly used by P&A. Blackie's filed a lien notice against certain oil/gas leases where P&A

was performing workover operations in St. Martin Parish. P&A then filed suit against Blackie's

for cancellation of the lien and damages from filing an improper lien. Blackie's answered and

reconvened against P&A for recognition of the lien and payment of the rent due on the power

swivel. After discovery depositions were taken, Blackie's substituted the Dow Chemical No. 1

well for the originally named well, and added Edward and Margaret Estis, owners of the oil well

and sole stockholders of P&A, as defendants with P&A.

       While the suit went to judgment on other issues irrelevant to the case at bar, the

bankruptcy court cited and discussed the P&A Well Service case as an example in which suit

was brought by a non-owner contractor for wrongful filing of liens on a well, and no standing

issue was raised. In P&A Well Service, neither the district court nor the appellate court took

issue with the plaintiff's standing to pursue a claim for wrongful filing of the liens, or suggest


                                                  7
that as a non-owner the contractor could not pursue such a claim. And, as the bankruptcy court

observed, while the facts in P&A Well Service differ slightly from the instant case in that the

sole stockholders of the contractor were also owners in the oil and gas wells, stockholders of a

company are distinct from the company itself, and in P&A Well Service, the party bringing the

action was the contractor and not the well owners.

       The court is also unpersuaded by the reasoning of Genina Marine Services Inc. v. Arco

Oil & Gas Co., which held that "[t]he Oil Well Lien Act ["LOWLA"] does not create any

personal obligations. The act grants a privilege over certain property to certain people." 552 So.

2d 1005, 1008 (La. App 1 Cir. 1989). Genina Marine is inapposite because it involved an action

against a well owner seeking recognition and enforcement of a LOWLA lien. It is inapplicable to

the present case in which a non-owner/contractor seeks damages for the improper filing of liens

on the basis that they were improvidently and maliciously filed expressly to cause damages to

the contractor. Padco is not attempting to bring any type of action under LOWLA, rather, it is

bringing an action under LUTPA arguing that the deceptive practice violate of LUTPA was the

malicious and improvident filing liens on wells. And, as noted by the bankruptcy judge, Case

has pointed to no legal authority for the proposition that only a well owner may seek a remedy

for damages caused by the wrongful filing of a lien.

3.     Louisiana Unfair Trade Practices Act

       The bankruptcy court also denied Case's 12(b)(6) motion to dismiss debtors' claims under

the Louisiana Unfair Trade Practices Act, La. R.S. 51:1401, et seq. ("LUTPA").

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a motion to dismiss a

complaint for failure to state a claim upon which relief can be granted. To survive a Rule


                                                 8
12(b)(6) motion to dismiss, enough facts to state a claim for relief that is plausible on its face

must be pleaded. In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting

Bell Atl. v. Twombly, 127 S.Ct. 1955, 1964-65 & 1973 n. 14 (2007)). A claim is plausible on its

face when the plaintiff pleads facts from which the court can “draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949

(2009). “Factual allegations must be enough to raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Twombly, 127 S.Ct. at 1965. The court “must accept all well-pleaded facts as true and view

them in the light most favorable to the non-moving party.” In re S. Scrap Material Co., LLC, 541

F.3d 584, 587 (5th Cir. 2008).

       LUTPA declares unlawful any “[u]nfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce.” La. R.S. 51:1405(A). Section

1409(A) grants a private right of action to “[a]ny person who suffers any ascertainable loss of

money or movable property, corporeal or incorporeal” as a result of a LUTPA violation to

recover actual damages and, if such damages are awarded, reasonable attorney's fees. "Acts

which constitute a violation of LUTPA are not specifically defined in the statute and are instead

determined by courts on a case-by-case basis." Gulf Coast Hous. & Dev. Corp. v. Capital One,

203 So. 3d 366, 371 (La. App. 4 Cir. 10/5/16) (citing Quality Environmental Processes, Inc. v.

I.P. Petroleum Co., Inc.,144 So. 3d 1011, 1025 (La. 5/7/14)).

       In denying Case's motion to dismiss the LUTPA claims, the bankruptcy court observed

that the bulk of Case's argument rested on the theory that because debtors were not Case's

competitors, LUTPA does not apply to them. However, as the bankruptcy court noted, LUTPA


                                                  9
grants a right of action to any person, "natural or juridical, who suffers an ascertainable loss as a

result of another person's use of unfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce"; it is not limited to business consumers and

competitors. Cheramie Servs., Inc. v. Shell Deepwater Prod., Inc., 35 So. 3d 1053, 1057 (La.

4/23/10). Moreover, the bankruptcy court noted that in its survey of case-by-case determinations

of what qualifies (or does not) as a LUTPA violation, no court has found as a matter of law that

the wrongful filing of a lien may not be considered a deceptive practice under LUTPA. While

this court recognizes that the range of prohibited practices under LUTPA is extremely narrow

(see Cheramie, 35 So. 3d at 1060), the gist of debtors' complaints in these adversary proceedings

is that Case conspired with Farnell (a company director), to overbill debtors, and when

challenged, filed improper liens on wells with which debtors did business in an effort to choke

off their cash flow, thus driving them out of business and hastening their bankruptcy filings.

Applying the 12(b)(6) standard, and accepting as true the allegations of the adversary

complaints, the court finds that the bankruptcy court did not err in denying Case's motion to

dismiss the LUTPA claims.

4.     Venue - Intra-district transfer

       The bankruptcy court also denied Case's motion for an intra-district transfer from

Lafayette to Shreveport, specifically finding that Case had not met its burden of showing that the

applicable factors in this case clearly weighed in favor of a transfer from Lafayette to

Shreveport. The issue presents a mixed question of law and fact and is therefore reviewed de

novo. In re Nat'l Gypsum Co., 208 F.3d at 504.

       Title 28 U.S.C. section 1404(a) provides that “[f]or the convenience of parties and


                                                 10
witnesses, in the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought.” The purpose of the statute is to prevent

waste “of time, energy and money” and “to protect litigants, witnesses and the public against

unnecessary inconvenience and expense.” Cont'l Grain Co. v. The FBL-585, 364 U.S. 19, 26-27

(1960). To determine whether a transfer of venue pursuant to 28 U.S.C. § 1404(a) is warranted,

courts consider both private and public interest factors. In re Volkswagen, 545 F.3d 304, 315

(5th Cir. 2008). The same considerations apply when, as here, the transfer sought is within the

same district. See In re Redmax, Ltd., 720 F.3d 285, 286 (5th Cir. 2013).

       The private interest factors are: (1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of

attendance for willing witnesses, and (4) all other practical problems that make trial of a case

easy, expeditious and inexpensive. The public interest factors are: (1) the administrative

difficulties flowing from court congestion; (2) the local interest in having localized interests

decided at home; (3) the familiarity of the forum with the law that will govern the case; and (4)

the avoidance of unnecessary problems of conflict of laws [or in] in the application of foreign

law. In re Volkswagen, 545 F.3d at 315 (citing Gulf Oil Corp. v. Gilbert, 67 S. Ct. 839, 843

(1947)) (internal citations omitted).

       “The moving party bears the burden of demonstrating that the case should be transferred

to an alternate forum.” Time, Inc. v. Manning, 366 F.2d 690, 698 (5th Cir. 1966). To justify a

transfer, the alternative venue must be "clearly more convenient" than the chosen venue. In re

Volkswagen, 545 F.3d at 315. “When the transferee forum is no more convenient than the

chosen forum, the plaintiff's choice should not be disturbed.” In re Volkswagen of Am. Inc., 506


                                                  11
F.3d 376, 384 (5th Cir.2007). This court agrees with the conclusion of the bankruptcy court that

in this case, the factors did not clearly weigh in favor of an intra-district transfer from debtor's

choice of forum, Lafayette, to Shreveport.

       With respect to the ease of access to sources of proof, the debtor's only office is in

Lafayette. And, as specifically noted by the bankruptcy court, the fact that the location of the

equipment subject to liens is in Minden is neutral in this case. Counsel for and representatives of

Case will have to drive from their offices in Shreveport to Minden to access the equipment

regardless of which venue is chosen. Thus, the first factor favors Lafayette.

       The bankruptcy court's inquiry at the hearing focused in large part on the availability of

compulsory process to secure the attendance of witnesses which were not under the control of

the parties. The bankruptcy court emphasized that many of the witnesses were employees of the

parties and thus under the parties' control, and therefore could be required to attend. However, as

noted by the bankruptcy court, Case could only specifically identify one witness, Rebecca

Compton, whom it claimed was necessary and not subject to compulsory process. Moreover, the

bankruptcy court stated on the record that it was not clear that Ms. Compton was not under the

control of a party and thus could be required to attend. The bankruptcy court also noted that

many of the debtor's witnesses are located in Houston, and in neither city would the Houston

witnesses be subject to compulsory process. And finally on this point, the Court noted that

regardless of where the case was filed, there would be some witnesses for which there would be

issues as far as compelling process. Accordingly, the second factor does not clearly favor

Shreveport, and is either neutral or slightly in favor of Lafayette.

       With respect to the cost of attendance for willing witnesses, as the district court observed,


                                                  12
for the Houston witnesses, Lafayette would be more convenient (or at a minimum, no less

inconvenient) as a venue than Shreveport, and for the Shreveport witnesses, the bankruptcy court

found that a three-and-a-half hour drive was not unduly burdensome, noting that the Lafayette

bankruptcy court entertains many cases involving Shreveport creditors and parties. Again, this

factor does not weigh strongly in favor of either venue. No other practical problems were

identified by the bankruptcy court that would favor one venue over the other, and the public

interest factors are either neutral or inapplicable in this case, which involves a potential transfer

within the same district.

       Based on the foregoing, the bankrupty court found, and this court agrees, that Case has

not met its burden of demonstrating that the factors clearly weigh in favor of transferring this

case to Shreveport. Accordingly, that portion of the judgment is affirmed.

                                          CONCLUSION

       For all of the foregoing reasons, the ruling of the bankruptcy court entered on June 27,

2017 is AFFIRMED.



                                                  March
                                   29th day of _______________,
       New Orleans, Louisiana this ____                         2019.



                              ________________________________
                                 MARY ANN VIAL LEMMON
                              UNITED STATES DISTRICT JUDGE




                                                  13
